Exhibit 10.2


1 North Brentwood Blvd. Phone: 314.854.8000
15th Floor   Fax: 314.854.8001
St. Louis, Missouri 63105
          www.Belden.com
image011.jpg [image011.jpg]        




To: [____________]


From: John Stroup, Chairman of the Board


Date: July [__], 2020


Re: Replacement of Executive Employment Agreement with Participation in
Executive Severance Plan and Business Protection Agreement
                    


You currently have an Executive Employment Agreement with Belden Inc. (the
“Company”) dated [__________] (the “Employment Agreement”). The Employment
Agreement includes provisions regarding your job duties, compensation, payments
upon termination of employment, restrictive covenants, and other matters related
to your employment with the Company.


The Compensation Committee of the Company’s Board of Directors would like to
move away from executives with formal employment agreements. Instead, the
Compensation Committee intends to provide executives with severance benefits
under a newly-adopted Executive Severance Plan and to document restrictive
covenants through a stand-alone Business Protection Agreement with each
executive. The amount of the severance benefits in the Executive Severance Plan
is no less favorable than the amount of the severance benefits reflected in your
Employment Agreement. Similarly, the post-employment covenants under the
Business Protection Agreement are no more restrictive than the post-employment
covenants included in the Employment Agreement. Copies of the Executive
Severance Plan and Business Protection Agreement are attached to this memo.


To accomplish this change for you, we need you to agree that your Employment
Agreement is terminated and replaced by your participation in the Executive
Severance Plan and execution of the Business Protection Agreement. If you agree
to this change, please sign and return to Brian Anderson at
brian.anderson@belden.com both (i) a copy of this memo and (ii) the attached
Business Protection Agreement. Upon doing so, your Employment Agreement will be
terminated and you will be a participant in the Executive Severance Plan, all
effective as of July 31, 2020.


If you agree with these changes, please sign and return your materials by no
later than July 30, 2020. If you have any questions, please contact Dean McKenna
at dean.mckenna@belden.com.


[signature on next page]







--------------------------------------------------------------------------------



By signing and returning this memo and the attached Business Protection
Agreement, I hereby acknowledge and agree that, effective as of July 31, 2020:
(i) my Employment Agreement is terminated, (ii) I am a participant in the
Executive Severance Plan, and (iii) I am subject to the restrictive covenants
set forth in the Business Protection Agreement.




Executive’s Signature:       


Date:       




Attachments: Executive Severance Plan
         Business Protection Agreement



